NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEHAN ZEB MIR, M.D.,                            No. 18-56543

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01191-RGK-PJW

 v.
                                                MEMORANDUM*
CITY OF TORRANCE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Jehan Zeb Mir, M.D. appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with a court order to comply with Federal Rule of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We

affirm.

      The district court did not abuse its discretion by dismissing Mir’s action

because Mir failed to comply with Rule 8 despite multiple warnings and

instructions regarding the federal pleading requirements. See Fed. R. Civ. P. 8(a);

McHenry, 84 F.3d at 1178 (complaint does not comply with Rule 8 if “one cannot

determine from the complaint who is being sued, for what relief, and on what

theory”); Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981)

(dismissal under Rule 8 was proper where the complaint was “confusing and

conclusory”).

      The district court did not abuse its discretion by denying further leave to

amend the complaint because amendment would have been futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that leave to amend may be denied when

amendment would be futile); Metzler Inv. GMBH v. Corinthian Colls., Inc., 540

F.3d 1049, 1072 (9th Cir. 2008) (“[T]he district court’s discretion to deny leave to

amend is particularly broad where plaintiff has previously amended the

complaint.” (citation and internal quotation marks omitted)).

      Mir’s motion requesting that his motion to transfer his appeal be decided by

an “independent panel” (Docket Entry No. 47) is denied. Mir’s motion to transfer



                                          2                                      18-56543
his appeal (Docket Entry No. 45) is denied.

      Iungerich & Spackman, Paul Spackman, and Russell Iungerich’s request for

attorney’s fees and costs, set forth in their answering brief, is denied without

prejudice to refiling in compliance with Federal Rule of Appellate Procedure 39

and Ninth Circuit Rule 39-1.

      All other pending motions and requests are denied.

      AFFIRMED.




                                           3                                       18-56543